Name: Commission Regulation (EC) No 1906/1999 of 3 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities4. 9. 1999 L 234/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1906/1999 of 3 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1999. For the Commission Neil KINNOCK Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 4. 9. 1999L 234/2 ANNEX to the Commission Regulation of 3 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 628 125,1 999 125,1 0709 90 70 052 65,1 999 65,1 0805 30 10 388 63,2 524 59,2 528 66,8 999 63,1 0806 10 10 052 76,3 064 75,2 400 218,5 624 87,0 999 114,3 0808 10 20, 0808 10 50, 0808 10 90 388 59,7 400 67,9 508 27,3 512 66,6 524 46,0 528 20,3 800 176,1 804 63,6 999 65,9 0808 20 50 052 83,4 064 48,1 388 71,8 999 67,8 0809 30 10, 0809 30 90 052 98,6 999 98,6 0809 40 05 052 38,3 064 46,8 066 73,6 068 42,0 093 17,4 624 184,8 999 67,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.